This is a suit for damages caused by the choking up with sand from defendant's wash gravel mill of a certain little creek or brook which once flowed perennially along the border of plaintiff's property and furnished him with water for his crops and cattle, but now goes dry in the summer months when its waters are most needed.
The case was tried, and the testimony covers 135 typewritten pages; which it is impossible to analyze or summarize to any useful purpose.
Suffice it to say that it is hardly seriously disputed that the brook or creek has been considerably choked up with the sand washing down from the gravel works, and that plaintiff has suffered some sort of detriment to his land and crops by reason thereof.
But plaintiff takes his damages too seriously. He estimates that he planted crops of corn and cane from which he should have netted some $900 or $1,000 (on five acres), but actually netted only half that sum. These estimates are entirely too speculative to furnish a basis for an award in damages. He claims that an old steam pump, and a piping system, and an old syrup mill, are a complete loss to him because he cannot use them for want of a water supply. But the answer to that is that a water supply can be obtained from a well of sufficient capacity; and accordingly his damage in that respect can be measured exactly by getting the cost of drilling such a well, which, however, does not appear from this record. And, what is more to the point, but much the same thing (since all the trouble, and the only trouble, with plaintiff's land, and mill and crops, is the want of water), plaintiff claims that his *Page 808 
land has depreciated in value to the extent of $1,000.
The trial judge thought that plaintiff would be compensated by an award of $500.
In this we see no manifest error. The trial judge saw and heard the witnesses and knows the land and its crop possibilities; and doubtless was of opinion that the award he gave would suffice to provide a well of sufficient capacity and allow something over for plaintiff's disappointment over his crops. If there be any error in this estimate, we are unable to point it out.
Defendant has filed in this court a plea of prescription of one year. It is not well founded. Sand was still being drained into the creek some 90 days before the filing of this suit.
                             Decree.
For the reasons assigned, the judgment appealed from is affirmed.
OVERTON, J., recused.